                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

TARRENCE COBB,                                  )
                                                )
           Plaintiff,                           )
                                                )
   v.                                           )        CIVIL ACTION NO. 2:20-CV-50-WHA
                                                )
BILL FRANKLIN, et al.,                          )
                                                )
           Defendants.                           )

                                            ORDER

         On January 24, 2020, the Magistrate Judge entered a Recommendation (Doc. #4) to

 which no timely objections have been filed. After an independent review of the file and upon

 consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation is adopted.

        2. The plaintiff’s claims against the Elmore County Sheriff’s Department and the Elmore

County Jail are DISMISSED with prejudice pursuant to the provisions of 28 U.S.C. § 1915A.

        3. The plaintiff’s claims against the “complete staff” of the Elmore County Jail are

summarily DISMISSED without prejudice because the plaintiff fails to adequately identify the

individuals he seeks to sue and does not present any specific factual allegations as to these

unidentified staff members.

        4. This case, with respect to the plaintiff’s claims against Bill Franklin and Warden

Henline, is referred back to the Magistrate Judge for further appropriate proceedings.

        DONE this 18th day of February, 2020.


                                    /s/ W. Harold Albritton
                                SENIOR UNITED STATES DISTRICT JUDGE
